DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dube et al. (US 2019/0258964).

With respect to claim 1, Dube discloses: . A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: compute a machine learning task by executing a copy of a current task model ([0001], [0041], [0061]); 
quantify a computational metric of the copy of the current task model during runtime of the copy of the current task model (Fig. 6, label 604, 606); and 
change allocation of a computing resource for computing of the machine learning task by the current task model during runtime of the copy of the current task model ([0043], [0094]).  

With respect to claim 2, Dube discloses: wherein the computational metric comprises a sparsity measure ([0094], [0068]).  

With respect to claim 3, Dube discloses: wherein the computational metric comprises a learning slope ([0069]).  

With respect to claim 4, Dube discloses: wherein the instructions further cause the one or more processors to determine a computational metric trend based on the computational metric (0070).  

With respect to claim 5, Dube discloses: wherein the instructions further cause the one or more processors to derive a predicted computational metric of the copy of the current task model based on the computational metric ([0071]).  

With respect to claim 6, Examiner takes Official Notice that learning slope progression learning models are common in the art at the time the invention was filed.  

With respect to claim 7, Dube discloses: wherein the instructions further cause the one or more processors to, based on at least one of a computational metric trend and a predicted computational metric of a past task model, allocate a computing resource for computing of the machine learning task by the current task model prior to runtime of the current task model ([0094]).
With respect to claims 8-14 and 15-20, they recite similar limitations as claim 1-7 and are therefore rejected under the same citations and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195